The defendant claims that he was denied a fair trial under indictment No. 1046/85 by the prosecutor’s cross-examination and summation. We first note that since the defendant failed to object to the majority of the prosecutor’s comments he has failed to preserve those issues for appellate review (see, CPL 470.05 [2]). In any event, we find no error in the prosecutor’s statements. Contrary to the defendant’s claims, the prosecutor did not elicit inadmissible hearsay testimony when cross-examining him. The prosecutor was merely attempting to complete a narrative of the criminal incident for which he had a good-faith basis (see, People v Quesada, 118 AD2d 604).
The prosecutor did not, in his summation, use the defendant’s prior convictions to argue that he had a propensity to commit the crime charged. The prosecutor was merely asking the fact finder to consider that the defendant’s credibility was in issue (see, People v Sandoval, 34 NY2d 371). Additionally, even if we were to assume that the comments were erroneous, as this was a bench trial and there was overwhelming evidence of the defendant’s guilt, they should be considered harmless (see, People v Brown, 24 NY2d 168; People v Crimmins, 36 NY2d 230).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.